Title: To Thomas Jefferson from St. John de Crèvecoeur, 20 November 1788
From: Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas



Sir
New York 20th Novr. 1788.

I hope you have safely receiv’d a packet which I forwarded to you the 15 Ulto. by the Brig Sally Capt. Bunker, bound from this place to Bordeaux as well as a second which I sent under cover of the Baron de Bréteuil via Amsterdam, by the Brig Harmony which sailed from here on the 30th Ulto. Cou’d I have foreseen that Mr. Gouverneur Morris intended to have spent the Winter in Paris, most certainly I shou’d have kept those Packets and trusted them to him; but this jaunt being undertaken in consequence of some sudden motives, I did not mistrust that this member  of the federal constitution shou’d have the pleasure of seeing you so soon.
Highly informed as Mr. Morris is, it will be an interesting feast to you to hear him converse on the afairs of this country, which are verging I hope towards a consummation devoutly to be wished; he will tell you how rankly antifederal the Assembly of Virginia is become, and what in consequence of that disposition their public appointments have been; I fear least the good, the virtuous, the enlighten’d Mr. Maddison will not be chosen either a Senator nor a member of the new federative assembly, which I shall most sincerely regret. Mr. Morris having inform’d me with his intentions of presenting you the new interesting Pamphlets, which have lately appeared, I omit sending them to you as I intended as a proof of my gratitude for your excellent political letter, and the two Pamphlets you favor’d me with by Mrs. Barclay; Having receiv’d no letter for Mr. Short lately, I have none to send him. I beg you’d assure him with my care in running and forwarding them to him, whenever any shall come to my hands. Give me leave to return you my most sincere thanks for your kindness towards my two boys, and to beg the continuance of your good advices to Mr. LeMoine in favor of Ally’s health.
With unfeigned respect and attachment I subscribe myself Sir Your very humble Servant,

St. John De Crevecoeur

